 



Exhibit 10.60
Dated 28 December 2007
LAS VEGAS SANDS CORP.
as Sponsor
and
SANDS MAURITIUS HOLDINGS
MBS HOLDINGS PTE. LTD.
as HoldCo
MARINA BAY SANDS PTE. LTD.
as Borrower
and
DBS BANK LTD.
acting as Security Trustee
SPONSOR SUPPORT AGREEMENT
relating to the Integrated Resort at Marina Bay, Singapore

     
 
   
 
  ALLEN & GLEDHILL LLP
 
  ONE MARINA BOULEVARD #28-00
 
  SINGAPORE 018989

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

CLAUSE   PAGE           1.   DEFINITIONS AND INTERPRETATION   1 2.   SPONSOR AND
HOLDCO FINANCING CONTRIBUTIONS   9 3.   PROJECT UNDERTAKINGS   10 4.   DEFECTS
IN PURCHASE   12 5.   RANKING   12 6.   UNDERTAKINGS OF THE BORROWER   13 7.  
UNDERTAKINGS OF HOLDCO   13 8.   UNDERTAKINGS OF THE SPONSOR   14 9.   PERMITTED
JUNIOR PAYMENTS   15 10.   TURNOVER   15 11.   SUBORDINATION ON INSOLVENCY   17
12.   CONSENTS   19 13.   PROTECTION OF SUBORDINATION   19 14.   NO RIGHTS IN
FAVOUR OF HOLDCO OR SPONSOR   21 15.   POWER OF ATTORNEY   22 16.   SPONSOR AND
HOLDCO REPRESENTATIONS   22 17.   PAYMENTS AND TAXES   24 18.   CALCULATIONS AND
CERTIFICATES   25 19.   EXPENSES AND STAMP DUTY   25 20.   DURATION   26 21.  
CHANGES TO THE PARTIES   26 22.   SENIOR CREDITORS’ RIGHTS AND LIABILITIES   29
23.   NOTICES   29 24.   MISCELLANEOUS   31 25.   GOVERNING LAW   32 26.  
ENFORCEMENT   32

THE SCHEDULES

          SCHEDULE   PAGE          
Schedule 1 Form of Resignation Letter
    34
Schedule 2 Form of Notice to Intermediate Holdco
    35

i 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 28 December 2007 and made between:

(1)   LAS VEGAS SANDS CORP., a Nevada corporation with corporate identification
number C21244-2004 (the “Sponsor”);   (2)   SANDS MAURITIUS HOLDINGS (“Mauritius
Holdco”), registration number 58280C1/GBL and MBS HOLDINGS PTE. LTD. (“Singapore
HoldCo”), registration number 200717802N (the “Original HoldCos”);   (3)  
MARINA BAY SANDS PTE. LTD., registration number 200507292R (the “Borrower”); and
  (4)   DBS BANK LTD. as security trustee for the Secured Parties (the “Security
Trustee”).

BACKGROUND

(A)   The Borrower has entered into the relevant Commercial Documents with the
Singapore Tourism Board pursuant to which the Borrower shall implement the
Integrated Resort Project.   (B)   The Borrower has entered into the Senior
Finance Documents with, amongst others, the Security Trustee and the Secured
Parties pursuant to which the Secured Parties have agreed, subject to the terms
and conditions of the Senior Finance Documents, to make available to the
Borrower specified facilities to finance and refinance certain costs and
existing facilities relating to the Integrated Resort Project.   (C)   This is
the “Sponsor Support Agreement” referred to in the Senior Facility Agreement. It
is a condition precedent to the availability of funding under the Senior Finance
Documents that the Parties enter into this Agreement.   (D)   The Borrower has
entered into the Intercreditor Agreement with, amongst others, the Security
Trustee and the Secured Parties, pursuant to which the Secured Parties have
appointed the Security Trustee as their security trustee to act on their behalf
under the terms of the Senior Finance Documents.   (E)   The Security Trustee
holds the benefits of this Agreement on trust for the Secured Parties on the
terms of the Senior Finance Documents.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement,
except to the extent that the context requires otherwise:       “Acceleration
Notice” means any notice given by the Agent under Clause 27.17 (Acceleration) of
the Facility Agreement.       “Borrower Shares” means the ordinary shares or
Designated RPS in the capital of the Borrower.

-1-



--------------------------------------------------------------------------------



 



    “Debt” means any Senior Debt or Junior Debt.       “Discharge” means, in
relation to the Senior Debt, all the Senior Debt (other than contingent
indemnification obligations, except those counter-indemnity obligations that
relate to the Bank Guarantees or any guarantee, bonding or documentary letter of
credit (including standby and commercial letters of credit) issued under the
Ancillary Facilities) has been fully paid, repaid or prepaid or discharged and
all commitments of the Secured Parties in respect of the Senior Debt have
expired or been cancelled.       “Dispute” means any dispute arising out of or
in connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement).       “Expenses” means all outgoings
and sums (including Project Costs) which are or are to be paid or incurred by
the Borrower in respect of the Integrated Resort Project prior to the Completion
Date or which are or are to be incurred by the Borrower in order to ensure the
Completion Date occurs (in each case, whether payable prior to, on or after the
Completion Date) provided that “Expenses” shall not include:

  (a)   after the exercise by the Security Trustee of its power of sale under
the Security Documents, any interest accruing on the Loan Liabilities; and    
(b)   after the delivery of an Acceleration Notice, such part of any default
interest accruing on the Loan Liabilities that represents the default margin of
two per cent. referred to in Clause 13.3 (Default interest) of the Senior
Facility Agreement.

    “HoldCo Financing Contributions” means the amounts to be subscribed, on-lent
or otherwise contributed by HoldCo to the Borrower pursuant to the terms of
Clauses 2.2 (HoldCo Financing Contributions).       “HoldCo Junior Debt” means
all present and future moneys, debts and liabilities due, owing or incurred by
the Borrower to HoldCo (in each case, where in contract or otherwise, whether
actually or contingently), including, without limitation, in HoldCo’s capacity
as a holder of Borrower Shares or as having provided HoldCo Financing
Contributions or HoldCo Project Contributions provided that “HoldCo Junior Debt”
shall not include trade payables due, owing or incurred by the Borrower to
HoldCo.       “HoldCo” means, whether acting individually or together, the
Original HoldCos, unless, in relation to Mauritius HoldCo, it has ceased to be a
HoldCo in accordance with Clause 21 (Changes to the Parties).       “HoldCo
Project Contributions” means the amounts to be subscribed, on-lent or otherwise
contributed by HoldCo to the Borrower pursuant to the terms of Clause 3.2
(HoldCo Project Contributions).       “HoldCo Shares” means the ordinary shares
or redeemable preference shares in the capital of HoldCo.

-2-



--------------------------------------------------------------------------------



 



    “Initial HoldCo Shareholding” means, in respect of the Sponsor, 800,000,001
HoldCo Shares which have been or will be subscribed for by the Intermediate
HoldCo that directly owns HoldCo.       “Initial Sponsor Equity Contribution”
means, in respect of the Sponsor:

  (a)   the amount paid or to be paid by the Sponsor for its Initial HoldCo
Shareholding; and     (b)   the amount of Sponsor Junior Debt paid or to be paid
by the Sponsor to HoldCo,

    being at least S$800,000,000 in aggregate.       “Intermediate HoldCo” means
any intermediate Holding Company of the Borrower, placed between the Sponsor and
HoldCo.       “Intermediate HoldCo Notice” means a notice substantially in the
form set out in Schedule 2 (Form of Notice to Intermediate HoldCo).      
“Junior Debt” means HoldCo Junior Debt and Sponsor Junior Debt.       “Junior
Debt Recoveries” means the aggregate of all moneys and other assets received or
recovered (whether by way of payment, repayment, prepayment, distribution,
redemption, purchase or defeasance, in cash or in kind or the exercise of any
set-off or otherwise) from time to time by HoldCo, any Intermediate HoldCo or
the Sponsor under or in connection with any Junior Debt, except for any
Permitted Junior Payments.       “Junior Finance Document” means any documents,
agreements and instruments evidencing any Junior Debt.       “Losses” means
costs, liabilities, expenses, damages or losses.       “Permitted Junior
Payments” means the payments, receipts and set-offs permitted by Clause 9
(Permitted Junior Payments).       “Party” means a party to this Agreement.    
  “Project Support Termination Date” means the earlier of:

  (a)   the date that the Senior Debt is Discharged; and     (b)   the later of:

  (i)   the Total Construction Costs Termination Date; and     (ii)   the
Completion Date.

    “Receiver” means an administrative receiver, receiver and manager or other
receiver appointed by the Security Trustee (whether appointed pursuant to the
Security Documents, pursuant to any statute, by a court or otherwise).      
“Resignation Letter” means a letter substantially in the form set out in
Schedule 1 (Form of Resignation Letter).

-3-



--------------------------------------------------------------------------------



 



    “Senior Debt” means Loan Liabilities.       “Senior Facility Agreement”
means the S$5,442,604,530 Senior Facility Agreement dated on or about the date
of this Agreement, between, amongst others, the Borrower, the Security Trustee
and the Secured Parties.       “Senior Finance Documents” means the Finance
Documents, each as defined in the Senior Facility Agreement.       “Sponsor
Financing Contributions” means, in respect of the Sponsor, the aggregate of the
Sponsor’s direct and/or indirect equity and/or subordinated debt contributions
made pursuant to Clause 2.1 (Sponsor Financing Contributions).       “Sponsor
Junior Debt” means all present and future moneys, debts and liabilities due,
owing or incurred by HoldCo to any Intermediate HoldCo or the Sponsor (whether
in contract or otherwise and whether actually or contingently), including,
without limitation, in that Intermediate HoldCo’s capacity as a holder of HoldCo
Shares (or in the Sponsor’s capacity as an indirect holder of HoldCo Shares
through an Intermediate HoldCo) or as having provided Sponsor Financing
Contributions or Sponsor Project Contributions provided that “Sponsor Junior
Debt” shall not include trade payables due, owing or incurred by Holdco to any
Intermediate HoldCo or the Sponsor.       “Sponsor Project Contributions” means,
in respect of the Sponsor, the aggregate of the Sponsor’s direct and/or indirect
equity and/or subordinated debt contributions made pursuant to Clause 3.1
(Sponsor Project Undertakings).   1.2   Senior Facility Agreement terms      
Unless a contrary indication appears, the following words and expressions
defined in the Senior Facility Agreement have the same meanings in this
Agreement:

  (a)   Affiliates;     (b)   Agent;     (c)   Ancillary Facility;     (d)  
Ancillary Lender;     (e)   Authorisation;     (f)   Bank Guarantee;     (g)  
Borrower Financing Contribution;     (h)   Business Day;     (i)   cash cover;  
  (j)   Closing Date;     (k)   Commercial Documents;

-4-



--------------------------------------------------------------------------------



 



  (l)   Completion Date;     (m)   Construction Programme;     (n)   Cure
Period;     (o)   Default;     (p)   Designated RPS;     (q)   Facilities;    
(r)   Facility A Loan;     (s)   Facility B Loan;     (t)   Facility C Lender;  
  (u)   Facility D Loan;     (v)   Facility D Rollover Loan;     (w)   Financing
Contributions Account;     (x)   First Utilisation Date;     (y)   Force Majeure
Event;     (z)   Funding Shortfall Account;     (aa)   Funding Shortfall Amount;
    (bb)   Governmental Agency;     (cc)   Guarantee;     (dd)   Holding
Company;     (ee)   Intercreditor Agreement;     (ff)   Integrated Resort
Project;     (gg)   Interest Period;     (hh)   Lenders’ Construction
Consultant;     (ii)   Lenders’ Consultants;     (jj)   Liabilities;     (kk)  
Loan;     (ll)   Majority Lenders;     (mm)   Material Adverse Effect;     (nn)
  Milestones;     (oo)   Operating Commencement Date;

-5-



--------------------------------------------------------------------------------



 



  (pp)   Permitted Corporate Restructuring;     (qq)   Project Costs;     (rr)  
Project Utilisations;     (ss)   Relevant Construction Officer;     (tt)  
Relevant Event of Default;     (uu)   Secured Party;     (vv)   Security;    
(ww)   Security Documents;     (xx)   Singapore Dollars;     (yy)   Subsidiary;
    (zz)   Swingline Rollover Loan;     (aaa)   Technical Bank;     (bbb)  
Termination Date;     (ccc)   Total Construction Costs Termination Date;    
(ddd)   Total Financing Contributions;     (eee)   Transaction Documents;    
(fff)   Transfer Date;     (ggg)   Utilisation Date;     (hhh)   Utilisation
Request; and     (iii)   Winding-up.

1.3   Intercreditor Agreement terms       Unless a contrary indication appears,
“Loan Liabilities” as defined in the Intercreditor Agreement has the same
meaning in this Agreement.   1.4   Interpretation   (a)   Unless a contrary
indication appears, any reference in this Agreement to:

  (i)   the “Sponsor”, “HoldCo”, the “Borrower”, the “Agent”, any “Lender”, any
“Secured Party” or the “Security Trustee”, shall be construed so as to include
its successors in title, permitted assigns and permitted transferees;     (ii)  
an agreement includes a deed and instrument;     (iii)   an agreement, document
or instrument is a reference to it as amended, novated, supplemented, extended,
restated (however fundamentally and whether or not

-6-



--------------------------------------------------------------------------------



 



      more onerous) or replaced and includes any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under any agreement, document or instrument;     (iv)   an “amendment” includes
a supplement, novation, replacement, assignment or re-enactment (and “amended”
shall be construed accordingly);     (v)   “assets” includes present and future
properties, revenues and rights of every description;     (vi)   a “judgment”
includes any order, injunction, determination, award or other judicial or
arbitral measure in any jurisdiction;     (vii)   a “law” includes common or
customary law and any constitution, decree, judgment, legislation, order,
ordinance, regulation, statute, treaty or other legislative measure, in each
case of any jurisdiction whatsoever (and “lawful” and “unlawful” shall be
construed accordingly);     (viii)   any “obligation” of any person under this
Agreement or any other agreement or document shall be construed as a reference
to an obligation expressed to be assumed by or imposed on it under this
Agreement or, as the case may be, that other agreement or document (and “due”,
“owing”, “payable” and “receivable” shall be similarly construed);     (ix)   a
“person” includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing;     (x)  
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;     (xi)   the Borrower
“repaying” or “prepaying” a Bank Guarantee or an Ancillary Facility means (and
“repaid” or “prepaid” shall be construed accordingly):

  (I)   the Borrower providing cash cover for that Bank Guarantee or Ancillary
Facility;     (II)   the maximum amount payable under the Bank Guarantee or
Ancillary Facility being reduced in accordance with its terms; or     (III)  
the Facility C Lender that issued that Bank Guarantee or, as the case may be,
the Ancillary Lender being reasonably satisfied that the Bank Guarantee or, as
the case may be, Ancillary Facility has been released, cancelled or terminated
and the Facility C Lender has no further liability under that Bank Guarantee or
Ancillary Facility,

-7-



--------------------------------------------------------------------------------



 



      and the amount by which a Bank Guarantee or Ancillary Facility is repaid
or prepaid under sub-paragraphs (xi)(I) and (xi)(II) above is the amount of the
relevant cash cover or reduction;

  (xii)   “rights” includes rights, authorities, discretions, remedies,
liberties, powers, easements, quasi-easements and appurtenances (in each case,
of any nature whatsoever);     (xiii)   a provision of law is a reference to
that provision as amended, or re-enacted and includes all laws and official
requirements made under or deriving validity from it;     (xiv)   a time of day
is a reference to Singapore time unless otherwise stated; and     (xv)   in
computing any period of time under this Agreement the day of the act, event or
default from which such period begins to run shall be included.

(b)   Clause and Schedule headings are for ease of reference only.   (c)   A
Default is “continuing” if it has not been remedied or waived.   (d)   The words
“include” and “including” are to be construed without limitation.   (e)   Any
payment date which is due to occur, or period which is due to end, or a day that
is not a Business Day shall occur or end (as applicable) on the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).

1.5   Limits on Liability       The Parties intend that their respective rights,
obligations and liabilities as provided for in this Agreement shall be
exhaustive of the rights, obligations and liabilities between them arising out
of or in connection with this Agreement. Accordingly, the remedies expressly
stated in this Agreement shall be the sole and exclusive remedies of the Parties
for liabilities to one another arising out of or in connection with this
Agreement, including any representation, warranty or undertaking given in
connection with it, notwithstanding any remedy otherwise available at law or in
equity.   1.6   HoldCo       Each of Mauritius HoldCo and Singapore HoldCo
declare that, until Mauritius HoldCo has ceased to be a HoldCo in accordance
with Clause 21 (Changes to the Parties):

  (a)   the obligations of Mauritius HoldCo and Singapore HoldCo under this
Agreement are the joint and several obligations of both Mauritius HoldCo and
Singapore HoldCo and that each reference in this Agreement to “HoldCo” shall,
unless the context requires otherwise, be construed to be a reference to
Mauritius HoldCo and Singapore HoldCo jointly and severally;     (b)   it is a
principal and original obligor, both as regards each Secured Party and as
regards this Agreement; and

-8-



--------------------------------------------------------------------------------



 



  (c)   each Secured Party shall in all circumstances be entitled to treat each
of Mauritius HoldCo and Singapore HoldCo as a principal and original obligor
under this Agreement notwithstanding that any Secured Party receives notice of
any agreement between Mauritius HoldCo and Singapore HoldCo, whereby one of them
agrees to undertake the obligations of the other under this Agreement.

2.   SPONSOR AND HOLDCO FINANCING CONTRIBUTIONS   2.1   Sponsor Financing
Contributions       The Sponsor agrees:

  (a)   that, by no later than the Utilisation Date of any Facility A Loan,
Facility B Loan or Facility D Loan made under the Facilities to finance or
refinance Project Costs, it shall (or shall ensure that an Intermediate HoldCo
will) pay to HoldCo an amount required at that time to ensure that following:

  (i)   the on-loan or contribution of such amount by HoldCo to the Borrower
pursuant to Clause 2.2 (HoldCo Financing Contributions); and     (ii)   the
making of the relevant Loan under the Facilities,

the ratio of:

  (I)   Project Utilisations to Project Costs incurred to-date shall be not more
than 0.75 to 1; and     (II)   the aggregate of Sponsor Financing Contributions
and Borrower Financing Contributions to Project Costs incurred to-date shall not
be less than 0.20 to 1;

  (b)   that, by no later than the later of 31 December 2007 and the First
Utilisation Date, it shall make the Initial Sponsor Equity Contribution; and    
(c)   that all Losses suffered or incurred by HoldCo and/or (as the case may be)
the Borrower as a result of any failure by the Sponsor to fulfil the obligations
at the time and in the manner required by this Clause 2.1 will be recoverable
from the Sponsor as if it were the sole principal debtor and shall be paid by it
on demand.

2.2   HoldCo Financing Contributions       HoldCo agrees to pay to the Borrower
the proceeds of all Sponsor Financing Contributions received under this
Agreement, such that the requirements set out in Clause 2.1 (Sponsor Financing
Contributions) are satisfied, by depositing such proceeds into the Financing
Contributions Account immediately prior to or concurrently with the funding of
the Project Utilisations.

-9-



--------------------------------------------------------------------------------



 



2.3   Equity Contributions       To the extent that any Sponsor Financing
Contribution or HoldCo Financing Contribution constitutes equity, HoldCo shall
(to the extent required by applicable laws) allot and issue HoldCo Shares, at an
aggregate price equal to the Sponsor Financing Contribution or HoldCo Financing
Contribution, to the Sponsor (or the relevant Intermediate HoldCo) or (as the
case may be) the Borrower shall allot and issue Borrower Shares to HoldCo, and
HoldCo or (as the case may be) the Borrower shall register such shares in the
relevant name and issue share certificates in respect of them.

3.   PROJECT UNDERTAKINGS   3.1   Sponsor Project Undertakings       The Sponsor
agrees:

  (a)   to ensure and procure that the Integrated Resort Project is constructed
in accordance with the Finance Documents and the Commercial Documents, and
without limiting the foregoing so that:

  (i)   each Milestone is met; and     (ii)   the Operating Commencement Date
occurs on or before 31 December 2010,

or, in the case of sub-paragraphs (i) and (ii) above, following the occurrence
of a Force Majeure Event, such later date as the Agent may agree (subject to the
reasonable approval of the Majority Lenders);

  (b)   to pay (or ensure that an Intermediate HoldCo will pay) to HoldCo an
amount equal to all Expenses on their respective due dates which are not
financed by the Facilities;     (c)   to pay (or ensure that an Intermediate
HoldCo will pay) to HoldCo an amount equal to any Funding Shortfall Amounts
within five Business Days of the Borrower’s receipt of a notice from the
Technical Bank to that effect; and     (d)   without limiting paragraphs (a) to
(c) above, that it shall from time to time on demand by the Security Trustee,
pay (or ensure that an Intermediate HoldCo will pay) to HoldCo such amounts as
may be necessary to ensure that the Borrower has sufficient funds to:

  (i)   construct the Integrated Resort Project in accordance with the Finance
Documents and the Commercial Documents, and without limiting the foregoing so
that:

  (I)   each Milestone is met; and     (II)   the Operating Commencement Date
occurs on or before 31 December 2010,

-10-



--------------------------------------------------------------------------------



 



    or, in the case of sub-paragraphs (i)(I) and (i)(II) above, following the
occurrence of a Force Majeure Event, such later date as the Agent may agree
(subject to the reasonable approval of the Majority Lenders);     (ii)   pay all
Expenses on their respective due dates which are not financed by the Facilities;
    (iii)   pay any Funding Shortfall Amounts within five Business Days of the
Borrower’s receipt of a notice from the Technical Bank to that effect; and    
(iv)   where a notice is given by the Agent in accordance with Clause 27.17
(Acceleration) of the Senior Facility Agreement, pay any Funding Shortfalls
within five Business Days of the Borrower’s receipt of a notice from the
Technical Bank to that effect.

3.2   HoldCo Project Contributions   (a)   HoldCo agrees to promptly pay to the
Borrower the proceeds of all Sponsor Project Contributions received under this
Agreement by:

  (i)   depositing all Sponsor Project Contributions made to finance Expenses
(other than Funding Shortfall Amounts or Funding Shortfalls) into the Financing
Contributions Account; and     (ii)   depositing all Sponsor Project
Contributions to finance Funding Shortfall Amounts or Funding Shortfalls into
the Funding Shortfall Account within the time periods set forth in this
Agreement.

(b)   To the extent that any Sponsor Project Contribution or HoldCo Project
Contribution constitutes equity, HoldCo shall (to the extent required by
applicable laws) allot and issue HoldCo Shares, at an aggregate price equal to
the Sponsor Project Contribution or HoldCo Project Contribution, to the Sponsor
(or the relevant Intermediate HoldCo) or (as the case may be) the Borrower shall
allot and issue Borrower Shares to HoldCo, and HoldCo or (as the case may be)
the Borrower shall register such shares in the relevant name and issue share
certificates in respect of them.

3.3   Additional Project Undertakings   (a)   The obligations of the Sponsor and
HoldCo under this Clause 3 are in addition to and are not in any way prejudiced
or limited by their respective obligations under Clause 2 (Sponsor and HoldCo
Financing Contributions).   (b)   Nothing in Clause 27.18 (Cure Period) of the
Senior Facility Agreement shall in any way limit or prejudice the obligations of
the Sponsor or HoldCo under this Agreement.   3.4   Limitation on Project
Undertakings       Notwithstanding anything contained in this Clause 3, nothing
shall oblige the Sponsor to build, repair, rebuild or reinstate (or procure that
the Borrower repairs, rebuilds or reinstates)

-11-



--------------------------------------------------------------------------------



 



  or to pay any moneys with respect to any part of the Integrated Resort Project
that the Secured Parties have pulled down, rebuilt, altered, added, completed,
erected, made or improved in accordance with the exercise by the Security
Trustee of its powers under the Mortgage.   4.   DEFECTS IN PURCHASE   4.1  
Sponsor Undertaking to Pay       If for any reason whatsoever (including,
without limitation, the liquidation of HoldCo or the failure of HoldCo to
create, issue and allot HoldCo Shares (to the extent required by applicable
laws) and/or accept payment in respect of any Sponsor Financing Contribution or
Sponsor Project Contribution), the Sponsor does not or cannot make (or ensure
the making of) the Sponsor Financing Contribution or Sponsor Project
Contribution, the Sponsor shall nevertheless, at the time specified in this
Agreement, pay (or ensure that an Intermediate HoldCo pays) to HoldCo (or, in
the event of an insolvency of HoldCo or after a notice is given by the Agent in
accordance with Clause 27.17 (Acceleration) of the Senior Facility Agreement (as
the case may be), to such account as the Security Trustee may notify to the
Sponsor) the amount that the Sponsor would otherwise have paid by way of Sponsor
Financing Contributions or, as the case may be, Sponsor Project Contributions
and shall accordingly be relieved of its corresponding obligation to pay under
Clause 2.1 (Sponsor Financing Contributions) and/or Clause 3.1 (Sponsor Project
Undertakings) (as the case may be) to the extent of the amount actually paid
under this Clause 4.1.   4.2   HoldCo Undertaking to Pay       If for any reason
whatsoever (including the liquidation of the Borrower or the failure of the
Borrower to create, issue and allot Borrower Shares (to the extent required by
applicable laws) and/or accept payment in respect of any HoldCo Financing
Contribution or HoldCo Project Contribution), HoldCo does not or cannot provide
the HoldCo Financing Contribution or HoldCo Project Contribution, HoldCo shall
nevertheless, at the time specified in this Agreement, pay (or procure payment)
to the Borrower (or in the event of an insolvency of the Borrower or after a
notice is given by the Agent in accordance with Clause 27.17 (Acceleration) of
the Senior Facility Agreement (as the case may be), to such account as the
Security Trustee may notify to HoldCo) the amount that HoldCo would otherwise
have paid by way of HoldCo Financing Contribution or, as the case may be, HoldCo
Project Contribution and shall accordingly be relieved of its corresponding
obligation to pay under Clause 2.2 (HoldCo Financing Contributions) and Clause
3.2 (HoldCo Project Contributions) (as the case may be) to the extent of the
amount actually paid under this Clause 4.2.   5.   RANKING   (a)   Unless
expressly provided to the contrary in this Agreement, the Debt shall rank in
right and priority of payment in the following order:

-12-



--------------------------------------------------------------------------------



 



  (i)   first, the Senior Debt, pari passu between itself; and     (ii)  
second, the Junior Debt.

(b)   This Agreement does not purport to rank any of the Junior Debt as between
itself.   6.   UNDERTAKINGS OF THE BORROWER       Until the Senior Debt is
Discharged, the Borrower shall not, except with the prior consent of the
Security Trustee (acting on the instructions of the Majority Lenders (such
instructions not to be unreasonably withheld)):

  (a)   pay, repay or prepay any principal, interest (provided that interest
(i) may accrue and (ii) may be evidenced by any instrument which constitutes
Junior Debt and such instrument may be issued to HoldCo) or other amount on or
in respect of, or make any distribution in respect of (or on account of), or
redeem, purchase or defease, any HoldCo Junior Debt in cash or in kind, except
for Permitted Junior Payments;     (b)   exercise any set-off against any HoldCo
Junior Debt, except to the extent that payment of such HoldCo Junior Debt would
constitute a Permitted Junior Payment;     (c)   create or permit to subsist any
Security over any of its assets, or give any Guarantee or (save as permitted by
the Facility Agreement) other assurance against financial loss for, or in
respect of, any HoldCo Junior Debt; or     (d)   take or omit to take any action
whereby the ranking and/or subordination contemplated by this Agreement may be
impaired or otherwise altered.

7.   UNDERTAKINGS OF HOLDCO       Until the Senior Debt is Discharged, HoldCo
shall not, except with the prior consent of the Security Trustee (acting on the
instructions of the Majority Lenders (such instructions not to be unreasonably
withheld)):

  (a)   demand or receive payment, repayment or prepayment of any principal,
interest (provided that interest (i) may accrue and (ii) may be evidenced by any
instrument which constitutes Junior Debt and such instrument may be issued to
HoldCo) or other amount on or in respect of (or on account of), or make any
distribution in respect of (or on account of), or redeem, purchase or defease,
any Sponsor Junior Debt in cash or in kind from any person or apply any money or
assets in discharge of any Sponsor Junior Debt, except for Permitted Junior
Payments;     (b)   exercise any set-off against any HoldCo Junior Debt, except
to the extent that payment of such HoldCo Junior Debt would constitute a
Permitted Junior Payment;     (c)   create or permit to subsist or receive any
Security or receive any Guarantee or (save as permitted by the Facility
Agreement) other assurance against financial loss for, or in respect of, any
HoldCo Junior Debt;

-13-



--------------------------------------------------------------------------------



 



  (d)   accelerate any HoldCo Junior Debt, otherwise declare any HoldCo Junior
Debt to be prematurely due and payable or enforce any HoldCo Junior Debt by
execution or otherwise except to the extent such acceleration would constitute a
Permitted Junior Payment under paragraph (b) of Clause 9 (Permitted Junior
Payments);     (e)   take or omit to take any action whereby the ranking and/or
subordination contemplated by this Agreement may be impaired or otherwise
altered;     (f)   initiate or pursue any insolvency proceedings against the
Borrower;     (g)   take any action against the Borrower to recover the HoldCo
Junior Debt other than as permitted pursuant to the terms of this Agreement; or
    (h)   pay, repay or prepay any principal, interest or other amount on or in
respect of, or make any distribution in respect of (or on account of), or
redeem, purchase or defease, any Sponsor Junior Debt in cash or in kind, except
for Permitted Junior Payments.

8.   UNDERTAKINGS OF THE SPONSOR   (a)   Until the Senior Debt is Discharged,
the Sponsor shall not (and shall ensure that no Intermediate HoldCo will)
(except with the prior consent of the Security Trustee acting on the
instructions of the Majority Lenders (such instructions not to be unreasonably
withheld)):

  (i)   demand or receive payment, repayment or prepayment of any principal,
interest (provided that interest (A) may accrue and (B) may be evidenced by any
instrument which constitutes Junior Debt which instrument may be issued to the
Sponsor or an Intermediate HoldCo) or other amount on or in respect of (or on
account of) any Sponsor Junior Debt in cash or in kind from any person or apply
any money or assets in discharge of any Sponsor Junior Debt, except for
Permitted Junior Payments;     (ii)   exercise any set-off against any Sponsor
Junior Debt, except to the extent that payment of such Sponsor Junior Debt would
constitute a Permitted Junior Payment;     (iii)   create or permit to subsist
or receive any Security or receive any Guarantee or (save as permitted by the
Facility Agreement) other assurance against financial loss for, or in respect
of, any Sponsor Junior Debt;     (iv)   accelerate any Sponsor Junior Debt,
otherwise declare any Sponsor Junior Debt to be prematurely due and payable or
enforce any Sponsor Junior Debt by execution or otherwise except to the extent
such acceleration would constitute a Permitted Junior Payment under paragraph
(b) of Clause 9 (Permitted Junior Payments);     (v)   take or omit to take any
action whereby the ranking and/or subordination contemplated by this Agreement
may be impaired or otherwise altered;

-14-



--------------------------------------------------------------------------------



 



  (vi)   initiate or pursue any insolvency proceedings against the HoldCo, any
Intermediate HoldCo or the Borrower; or     (vii)   take any action against the
HoldCo or any Intermediate HoldCo to recover the Sponsor Junior Debt or, on
behalf of HoldCo or any Intermediate HoldCo, take any action against the
Borrower to recover the HoldCo Junior Debt, other than as permitted pursuant to
the terms of this Agreement.

(b)   The Sponsor shall, on the date of this Agreement in relation to each
existing Intermediate HoldCo and forthwith upon each Intermediate HoldCo coming
into existence after the date of this Agreement, give to each Intermediate
HoldCo notice of this Agreement substantially in the form set out in Schedule 2
(Form of Notice to Intermediate HoldCo) (or in such other form as the Security
Trustee and the Sponsor may reasonably agree) and shall ensure that each
Intermediate HoldCo signs and returns the form of acknowledgement requested
under that notice within 30 days of the date of that notice. Nothing in this
Agreement shall restrict the Sponsor from organising or reorganising any
Intermediate HoldCo.   9.   PERMITTED JUNIOR PAYMENTS       Notwithstanding
anything to the contrary contained in this Agreement (including without
limitation, Clause 6 (Undertakings of the Borrower), Clause 7 (Undertakings of
HoldCo) and Clause 8 (Undertakings of the Sponsor), the Borrower or, as the case
may be, HoldCo, may make payment and HoldCo or, as the case may be, the Sponsor
(and any relevant Intermediate HoldCo) may receive payment, in respect of the
HoldCo Junior Debt or, as the case may be, any Sponsor Junior Debt, to the
extent that such payment is made in accordance with:

  (a)   paragraph (d) of Clause 26.16 (Restricted payments), paragraphs (c),
(m) and (p) of Clause 26.17 (Arm’s length terms) or paragraph (m)(ii) of Clause
26.12 (Accounts), in each case, of the Senior Facility Agreement;     (b)  
Clause 11.2 (Filing of Claims) after the occurrence of an event described in
Clause 11.1 (Subordination Events); or     (c)   Clause 14.1 (Preservation of
Junior Debt).

10.   TURNOVER   10.1   General Turnover Provisions       Each of Holdco, the
Intermediate HoldCos and the Sponsor shall be entitled to receive any Permitted
Junior Payment, provided that if HoldCo, any Intermediate HoldCo or the Sponsor
receives a payment (including by way of set-off) or distribution in cash or in
kind of, or on account of, any of the HoldCo Junior Debt or, as the case may be,
any Sponsor Junior Debt, contrary to the provisions of Clauses 5 (Ranking) to 9
(Permitted Junior Payments) hereof, then HoldCo and (in relation to itself and
any Intermediate HoldCo) the Sponsor, shall:

-15-



--------------------------------------------------------------------------------



 



  (a)   within five Business Days notify details of the receipt or recovery to
the Security Trustee;     (b)   hold (and the Sponsor shall ensure that each
Intermediate HoldCo will hold) any such assets and moneys received or recovered
by it on trust for the Security Trustee for application in accordance with
Clause 2.1 (Order of application) of the Intercreditor Agreement; and     (c)  
pay (and the Sponsor shall ensure that each Intermediate HoldCo will pay) an
amount equal to such receipt or recovery to the Security Trustee for application
in accordance with Clause 2.1 (Order of application) of the Intercreditor
Agreement,

    provided that nothing in this Clause 10.1 shall create or be deemed to
create a security interest for the purposes of this Agreement.   10.2   Further
Security       If, notwithstanding the provisions of paragraph (c) of Clause 6
(Undertakings of the Borrower), paragraph (c) of Clause 7 (Undertakings of
Holdco) or paragraph (a)(iii) of Clause 8 (Undertakings of the Sponsor), any
further Security over, or other arrangement relating to, the assets of, or any
interest in, the Borrower or HoldCo is constituted for the benefit of HoldCo or
the Sponsor (or any Intermediate HoldCo), where HoldCo or, as the case may be,
the Sponsor (or any Intermediate HoldCo) receives, otherwise than in accordance
with the terms of this Agreement, the benefit of such Security or other
arrangement, HoldCo and (in relation to itself and any Intermediate HoldCo) the
Sponsor shall notify the Security Trustee (who shall, as soon as reasonably
practicable following receipt of such notification, notify each Secured Party,
the Borrower and HoldCo) and the relevant Security shall (and where the Security
is constituted for benefit of any Intermediate HoldCo, the Sponsor shall ensure
that the relevant Security will) forthwith be held on trust for the benefit of
all Secured Parties upon and subject to the terms and conditions of the
Intercreditor Agreement.   10.3   Transfer of Distributions       Following
receipt by HoldCo, any Intermediate HoldCo or the Sponsor (as the case may be)
of any sum from the Borrower or HoldCo (whether directly or indirectly)
otherwise than in accordance with the terms of this Agreement, each of HoldCo
and the Sponsor (as the case may be) will at its own expense do (and shall
ensure that each Intermediate HoldCo will do) all such things required to
transfer to the Security Trustee all payments and distributions which must be
turned over or held in trust in accordance with this Agreement and will pay all
costs and stamp duties in connection with those transfers.   10.4   Failure of
Trust       If for any reason, a trust in favour of, or a holding of property or
other assets for, the Secured Parties under the Intercreditor Agreement is,
becomes or is deemed to be, invalid

-16-



--------------------------------------------------------------------------------



 



  or unenforceable, HoldCo, any Intermediate HoldCo or the Sponsor, which is
otherwise obliged to hold any amounts on such trust will pay and deliver (or, in
the case of an Intermediate HoldCo, the Sponsor shall ensure that the
Intermediate HoldCo will pay and deliver) to the Security Trustee an amount
equal to the payment, receipt or recovery in cash or, if in kind, the value
conferred which it would otherwise have been bound to hold on trust for or as
property of the Secured Parties.   11.   SUBORDINATION ON INSOLVENCY   11.1  
Subordination Events       Until the Senior Debt is Discharged, if:

  (a)   any resolution is passed or order made for the winding-up, liquidation,
dissolution or administration of either the Borrower or HoldCo;     (b)   either
the Borrower or HoldCo assigns its assets for the benefit of its creditors or
enters into any arrangement or composition for the benefit of (or a particular
type of) its creditors, or a moratorium is agreed or declared in respect of any
of its indebtedness;     (c)   either the Borrower or HoldCo becomes subject to
any insolvency, bankruptcy, reorganisation, receivership or administration
(whether relating to all or only some of its assets and whether or not resulting
from the enforcement of any of the Security Documents), liquidation, dissolution
or other similar proceeding whether voluntary or involuntary (and whether or not
involving insolvency);     (d)   either the Borrower or HoldCo becomes subject
to any mandatory distribution of its assets or has a Receiver appointed with
respect to any of its assets (whether or not resulting from the enforcement of
the Security Documents); or     (e)   an analogous event to any of the foregoing
occurs in any country or territory in which either the Borrower or HoldCo is
incorporated or carries on any business,

    then the following provisions of this Clause 11 shall apply.   11.2   Filing
of Claims       While any of the circumstances set out in Clause 11.1
(Subordination Events) is subsisting:

  (a)   the Junior Debt (without prejudice to any other provisions of this
Agreement having the effect of subordinating the Junior Debt) shall be
subordinate in right of payment to the Senior Debt;     (b)   the Security
Trustee may (acting on the instructions of the Majority Lenders), and is
irrevocably authorised on behalf of HoldCo and the Sponsor (and the Sponsor
shall promptly ensure that each Intermediate HoldCo shall authorise the Security
Trustee) to:

-17-



--------------------------------------------------------------------------------



 



  (i)   claim, enforce and prove for the Junior Debt;     (ii)   file claims and
proofs, give receipts and take all such proceedings in respect of filing such
claim or proof and do all such things as the Security Trustee reasonably
considers necessary to recover the Junior Debt; and     (iii)   receive all
distributions of the Junior Debt for application in accordance with Clause 2.1
(Order of application) of the Intercreditor Agreement; and

  (c)   if and to the extent that the Security Trustee is not entitled to take
any action set out in paragraph (b) above then each of HoldCo and the Sponsor
shall (and the Sponsor shall ensure that each Intermediate HoldCo will) do so in
good time if so requested by the Security Trustee.

11.3 Distributions
While any of the circumstances mentioned in Clause 11.1 (Subordination Events)
is subsisting:

  (a)   each of Holdco and the Sponsor shall (and the Sponsor shall ensure that
each Intermediate HoldCo will) hold all amounts in cash or in kind, received
(and any rights to receive such distributions) by it from the Borrower or, as
the case may be, HoldCo during the subsistence of such circumstances in respect
of the Junior Debt in trust for the Secured Parties in accordance with Clause
10.1 (General Turnover Provisions);     (b)   each of Holdco and the Sponsor
shall (and the Sponsor shall ensure that each Intermediate HoldCo will) pay such
amounts referred to in paragraph (a) above (or, if in kind, an amount equal to
the value conferred, or, in the case of a set-off, pay the equivalent amount) on
demand to the Security Trustee for application in accordance with Clause 2.1
(Order of application) of the Intercreditor Agreement;     (c)   each of Holdco
and the Sponsor shall (and the Sponsor shall ensure that each Intermediate
HoldCo will) direct the trustee in bankruptcy, liquidator, assignee or other
person distributing the assets of the Borrower or, as the case may be, HoldCo or
the proceeds of the assets of the Borrower or, as the case may be, HoldCo, to
pay distributions or amounts payable in respect of the Junior Debt directly to
the Security Trustee; and     (d)   each of Holdco and the Sponsor will notify
the Security Trustee of the receipt of any distribution or right referred to in
paragraph (a) above and will in addition give all such notices and do all such
things as the Security Trustee may reasonably request to give effect to this
Clause 11.3.

-18-



--------------------------------------------------------------------------------



 



12. CONSENTS
Neither HoldCo nor the Sponsor shall have (and the Sponsor shall ensure that no
Intermediate HoldCo will exercise) any remedy against any Secured Party solely
by reason of:

  (a)   the entry by any of them into any Senior Finance Document, or any other
agreement entered into in connection with any Senior Finance Document between
any Secured Party and the Borrower;     (b)   any waiver or consent made or
given in connection with any Senior Finance Document or any other agreement
entered into in connection with any Senior Finance Document; or     (c)   any
requirement or condition imposed by or on behalf of any Secured Party on the
Borrower under any Senior Finance Document, or such other agreement entered into
in connection with any Senior Finance Document,

which breaches or causes an event of default or potential event of default
(however described) under any Junior Finance Document, provided that nothing in
this Clause 12 shall affect the rights of HoldCo or the Sponsor against the
Borrower after the Senior Debt is Discharged. Neither HoldCo nor the Sponsor may
(and the Sponsor shall ensure that no Intermediate HoldCo will) object to any
such matter by reason of any provision of any Junior Finance Document.
13. PROTECTION OF SUBORDINATION
13.1 Continuing obligations
At any time before the Senior Debt is Discharged, the obligations and
liabilities of the Sponsor, HoldCo and the Borrower in this Agreement shall,
subject to Clause 20 (Duration), constitute a continuing security and benefit to
the ultimate balance of the Senior Debt regardless of any intermediate payment
or discharge of the Senior Debt in whole or in part.
13.2 Waiver of defences
The obligations and liabilities of the Borrower, HoldCo and the Sponsor under
this Agreement shall not be affected by any act, omission, matter or thing
which, but for this provision, would reduce, release or prejudice such
obligations and liabilities or the subordination of any of those obligations in
whole or in part, including without limitation:

  (a)   any time, indulgence, concession, waiver or consent granted to, or
composition with the Borrower, HoldCo, any other Obligor, the Sponsor or other
person;     (b)   the taking, existence, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, the Borrower, HoldCo, any other
Obligor, the Sponsor or other person or

-19-



--------------------------------------------------------------------------------



 



      any non-presentation or non-observance of any formality or other
requirements in respect of any instrument or any failure to realise the full
value of any security;     (c)   the making or absence of any demand on the
Borrower, HoldCo, any other Obligor, the Sponsor or any other person for payment
or (as the case may be) performance;     (d)   any incapacity or lack of powers,
authority or legal personality of or dissolution or change in the members or
status of the Borrower, HoldCo, any other Obligor, the Sponsor or any other
person;     (e)   the failure of any of the Borrower, HoldCo, any other Obligor
or the Sponsor to perform any of its obligations under any of the Transaction
Documents;     (f)   the enforcement or absence of enforcement of any of the
Transaction Documents;     (g)   the Winding-up of the Borrower, HoldCo, any
other Obligor, the Sponsor or any other person, or any step being taken for any
such Winding-up;     (h)   any amendment, supplement or variation to:

  (i)   this Agreement (except to the extent of such amendment, supplement or
variation); or     (ii)   any other Transaction Document or any other charge,
guarantee or security provided in connection with the Transaction Documents;

  (i)   any unenforceability, illegality or invalidity of or any defect in any
provision of any Transaction Document or any other document or security, such
that the obligations of each of the Borrower, HoldCo and the Sponsor under this
Agreement shall remain in full force and its obligations be construed
accordingly, as if there were no unenforceability, illegality or invalidity.    
(j)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
Security over assets of the Borrower or other person under the Transaction
Documents or any other document or Security or otherwise or any non-presentment
or non-observance of any formality or other requirement in respect of any
instruments or any failure to realise the full value of any Security; or     (k)
  any unenforceability, illegality or invalidity of any obligation of the
Borrower or Security under any Transaction Document or any other document or
Security.

13.3 Immediate recourse
Each of the Sponsor and HoldCo waives (and the Sponsor shall ensure that each
Intermediate HoldCo will waive and not exercise) any right it may have of first
requiring the Security Trustee (or any Receiver, trustee or agent on its behalf)
or any other Secured Party to proceed against or enforce any other right or
Security or claim payment from any

-20-



--------------------------------------------------------------------------------



 



person before claiming the benefit of this Agreement. This waiver applies
irrespective of any law or any provision of a Junior Finance Document to the
contrary.
13.4 Deferral of HoldCo’s and Sponsor’s rights
Until the Senior Debt is Discharged and unless the Security Trustee otherwise
directs, each of HoldCo and the Sponsor will not (and the Sponsor shall ensure
that each Intermediate HoldCo will not) exercise any rights which it may have by
reason of performance by it of its obligations under this Agreement:

  (a)   to be indemnified by any other Material Project Party;     (b)   to
claim any contribution from any guarantor of any Material Project Party’s
obligations under the Senior Finance Documents; and/or     (c)   to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Secured Parties under the Senior Finance Documents or of any
other guarantee or Security taken pursuant to, or in connection with, the Senior
Finance Documents by any Secured Party.

13.5 Additional Security
This Agreement is in addition to and is not in any way prejudiced by any
Guarantee or Security now or subsequently held by any Secured Party.
14. NO RIGHTS IN FAVOUR OF HOLDCO OR SPONSOR
14.1 Preservation of Junior Debt

(a)   Notwithstanding any term of this Agreement postponing, subordinating or
preventing the payment of all or any part of the Junior Debt, the relevant
Junior Debt shall, as between the Borrower and HoldCo or HoldCo and the Sponsor
(or any Intermediate HoldCo), be deemed to remain owing or due and payable (and
interest, default interest or indemnity payments shall continue to accrue) in
accordance with the Junior Finance Documents.

(b)   If HoldCo or the Sponsor (or any Intermediate HoldCo), as applicable, is
obliged to pay any Junior Debt Recoveries to the Security Trustee in accordance
with Clause 10 (Turnover) or Clause 11 (Subordination on Insolvency), as between
the Borrower and Holdco or, as the case may be, HoldCo and the Sponsor (or any
Intermediate HoldCo), and subject to Clause 13.4 (Deferral of HoldCo’s and
Sponsor’s rights):

  (i)   the Borrower or, as the case may be, HoldCo shall indemnify HoldCo or,
as the case may be, the Sponsor or the relevant Intermediate HoldCo (to the
extent of its liability for the relevant amount so paid) for any costs,
liabilities and expenses incurred by it as a result of it having to make that
payment; and     (ii)   the Junior Debt will be deemed not to have been reduced
or discharged in any way or to any extent by the relevant payment, distribution,
proceeds or other discharge.

-21-



--------------------------------------------------------------------------------



 



14.2 No liability
No Secured Party will be liable to the Borrower, HoldCo, the Sponsor or any
Intermediate HoldCo for:

  (a)   the manner of exercise or any non-exercise of its rights, remedies,
powers, authorities or discretions under this Agreement; or     (b)   any
failure to collect or preserve any Junior Debt or delay in doing so.

15. POWER OF ATTORNEY
15.1 Appointment
Each of HoldCo and the Sponsor by way of security irrevocably appoints the
Security Trustee as its attorney (with full power of substitution), on its
behalf and in its name or otherwise, at such time until the Senior Debt is
Discharged and in such manner as the attorney thinks fit, after a notice is
given by the Agent in accordance with Clause 27.17 (Acceleration) of the Senior
Facility Agreement, to do anything which it:

  (a)   has authorised the Security Trustee to do under this Agreement; or    
(b)   is obliged to do but has not done under this Agreement.

15.2 Ratification
Each of HoldCo and the Sponsor ratifies and confirms and agrees to ratify and
confirm whatever any such attorney shall do in the exercise or purported
exercise of the power of attorney granted by it in this Clause 15.
15.3 Delegation
The Security Trustee may delegate the power of attorney in Clause 15.1
(Appointment).
15.4 Third Parties
Any third party referred to in this Clause 15 may enjoy the benefit or enforce
the terms of this Clause 15 in accordance with the provisions of the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore.
16. SPONSOR AND HOLDCO REPRESENTATIONS
Each of the Sponsor and HoldCo makes the representations and warranties set out
in this Clause 16 to the Security Trustee (and each other Senior Creditor) on
the date of this Agreement only in relation to itself and provided that where
any representation or warranty is expressed to be given from a specific date,
the representation and warranty under this Clause 16 shall be made on that date.
16.1 Status

(a)   It is a corporation, duly incorporated and validly existing under the laws
of its jurisdiction of incorporation.

-22-



--------------------------------------------------------------------------------



 



(b)   It has the power to own its assets and carry on the business which it
conducts.

16.2 Binding Obligations
The obligations expressed to be assumed by it under this Agreement are legal,
valid, binding and enforceable obligations subject to:

  (a)   any general principles of law limiting its obligations in respect of
equitable remedies, insolvency, liquidation or creditors’ rights generally; or  
  (b)   any other general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to Clause 4.1
(Initial conditions precedent) of the Senior Facility Agreement.

16.3 Non Conflict with Other Obligations
Its entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its constitutional
documents; or     (c)   in any material respect, any material agreement or
instrument binding upon it or any of its assets.

16.4 Power and authority
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of this Agreement
and the transactions contemplated by this Agreement.
16.5 Validity and admissibility in evidence
All Authorisations required or desirable:

  (a)   to enable it lawfully to enter into, exercise its rights and perform and
comply with its obligations under this Agreement;     (b)   to ensure that those
obligations are valid, legally binding and enforceable; and     (c)   to make
this Agreement admissible evidence in its jurisdiction of incorporation,

have been, or by the time necessary to perform their obligations under this
Agreement will be, obtained or effected and are, or will be at such time, in
full force and effect.
16.6 Shareholding and Security

(a)   As at the date of this Agreement:

  (i)   the Sponsor beneficially owns, indirectly through the Intermediate
HoldCos, the HoldCo Shares, being the entire issued share capital of HoldCo;

-23-



--------------------------------------------------------------------------------



 



  (ii)   the Sponsor beneficially owns, indirectly through the Intermediate
HoldCos and HoldCo, the Borrower Shares, being the entire issued share capital
of the Borrower; and     (iii)   HoldCo legally and beneficially owns the
Borrower Shares, being the entire issued share capital of the Borrower.

(b)   No Security exists on or over the Borrower Shares owned by HoldCo or the
Junior Debt.

16.7 Repetition
Each of the representations set out in Clauses 16.1 (Status) to 16.4 (Power and
authority) and paragraph (b) of Clause 16.6 (Shareholding and Security) are
deemed to be made by each of the Sponsor and HoldCo by reference to the facts
and circumstances then existing on the date of each Utilisation Request for a
Loan (other than a Facility D Rollover Loan or a Swingline Rollover Loan)
provided that where any representation or warranty is expressed to be given as
of a specific date, such representation and warranty under this Clause 16 shall
be made on and as of that date.
17. PAYMENTS AND TAXES
17.1 Payment Mechanics
Any sum to be paid under this Agreement shall be made in immediately available
cleared funds on the date on which payment is due pursuant to this Agreement by
direct bank transfer to:

  (a)   in the case of sums to be paid to HoldCo and unless otherwise specified
in this Agreement, the Singapore Dollar denominated account (number
003-905873-0) or the US Dollar denominated account (0003-003614-01-8-022) with
the principal Singapore offices of DBS Bank Ltd;     (b)   in the case of sums
to be paid to the Borrower and unless otherwise specified in this Agreement, the
Financing Contributions Account; or     (c)   in the case of any other sums to
be paid, such account which the Security Trustee has or may from time to time
have notified to the relevant Party.

17.2 No Set-off
All sums payable by the Sponsor or HoldCo under this Agreement to any other
Party shall be calculated and be made without (and free and clear of any
deduction for) set-off.
17.3 Gross-Up
If HoldCo or the Sponsor is obliged by law to make any deduction or withholding
from any such sum (to the extent that such deduction or withholding is or was a
direct result of a change in law or the interpretation, administration or
application of law after the date of this

-24-



--------------------------------------------------------------------------------



 



Agreement or with respect to a Secured Party that becomes a Secured Party after
the date of this Agreement, after the relevant Transfer Date):

  (a)   it shall notify the Security Trustee of any such requirement (or any
change in any such requirement) as soon as it becomes aware of it; and     (b)  
the sum payable by it in respect of which such deduction or withholding is
required shall be increased to the extent necessary to ensure that, after making
that deduction or withholding, the Borrower, HoldCo (if applicable), the Agent,
the Security Trustee or the relevant Senior Creditor, as the case may be,
receives and retains (free from any liability in respect of any deduction or
withholding) a net sum equal to the sum which the Borrower, HoldCo, the Agent,
the Security Trustee or the relevant Senior Creditor, as the case may be, would
have received and so retained if no such deduction or withholding had been
required or made.

18. CALCULATIONS AND CERTIFICATES
18.1 Accounts
In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by a Senior
Creditor are prima facie evidence of the matters to which they relate.
18.2 Certificate and Determinations
Any certification or determination by the Security Trustee of an amount under
this Agreement is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.
19. EXPENSES AND STAMP DUTY
The Sponsor agrees to pay:

  (a)   within 15 Business Days of demand, the amount of all costs and expenses
(including legal fees) incurred by the Security Trustee in connection with the
enforcement of, or the preservation of any rights against the Sponsor under this
Agreement; and     (b)   promptly, and in any event before any interest or
penalty becomes payable, any stamp, documentary, registration or similar tax
payable in connection with the entry into, registration, performance,
enforcement or admissibility in evidence of this Agreement against it.

-25-



--------------------------------------------------------------------------------



 



20. DURATION
This Agreement shall commence on the date hereof and shall continue in full
force and effect:

  (a)   in relation to Clause 2 (Sponsor and HoldCo Financing Contributions),
Clause 3 (Project Undertakings) and Clause 4 (Defects in Purchase), until the
Project Support Termination Date; and     (b)   in every other case, until the
Senior Debt is Discharged,

in each case, without prejudice to any accrued rights and obligations existing
at the date of termination. The Security Trustee shall notify the Sponsor as
soon as reasonably practicable after this Agreement (or the relevant part of
this Agreement) ceases to have effect.
21. CHANGES TO THE PARTIES
21.1 Benefit of Agreement
This Agreement shall benefit and be binding on the Parties, their respective
successors and any permitted assignee or transferee of all or some of a Party’s
rights and obligations under this Agreement.
21.2 No Assignment
None of the Borrower, HoldCo and the Sponsor may assign any of its rights or
transfer any of its rights or obligations under this Agreement except with the
consent of all the Lenders or as permitted under Clause 29.1 (Assignments and
transfer by Obligors) of the Facility Agreement.
21.3 Resignation of Mauritius HoldCo

(a)   Mauritius HoldCo may request that it ceases to be a HoldCo by delivering
to the Security Trustee a Resignation Letter.

(b)   The Security Trustee shall accept a Resignation Letter and notify
Mauritius HoldCo and the Secured Parties of its acceptance if:

  (i)   the Sponsor notifies the Security Trustee that the entire issued share
capital of the Borrower owned by Mauritius HoldCo has been transferred to
Singapore HoldCo for the purposes of a Permitted Corporate Restructuring; and  
  (ii)   no Default is continuing or would result from the acceptance of the
Resignation Letter (and Mauritius HoldCo has confirmed this is the case),

whereupon Mauritius HoldCo shall cease to be a HoldCo and shall have no further
rights or obligations as a HoldCo under this Agreement.

-26-



--------------------------------------------------------------------------------



 



21.4 Replacement of the Security Trustee
Upon the resignation or removal of the Security Trustee pursuant to (and in
accordance with) the Senior Finance Documents:

  (a)   the resigning or, as the case may be, removed Security Trustee shall be
automatically discharged from any further obligations under this Agreement;    
(b)   its successors and the other parties shall have the same rights and
obligations among themselves as they would have had if the successor had been an
original party to this Agreement; and     (c)   this Agreement shall be
construed as if all references to the former Security Trustee were replaced by
references to the successor Security Trustee.

21.5 Disclosure of information

(a)   Each Secured Party shall hold all non-public information obtained pursuant
to the requirements of this Agreement and any other Senior Finance Document in
accordance with that Secured Party’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking or investment practices, it being understood and agreed by the Sponsor
and HoldCo that in any event each Secured Party:

  (i)   may make disclosure to its affiliates, head office, representative
offices, subsidiaries, related corporation and branch offices (whether in
Singapore or overseas) in accordance with its internal compliance and disclosure
policies so long as such affiliates, head office, representative offices,
related corporation, subsidiaries or branch offices keep such disclosed
non-public information confidential;     (ii)   may make disclosures to any
actual, prospective or potential bona fide assignee, transferee or participant
in connection with the contemplated assignment, transfer or the granting of any
participation by that Secured Party of any Utilisations or any participations
therein (provided that such actual, prospective or potential assignee,
transferee or participant agrees to be bound by this Clause 21.5); or     (iii)
  (where that Secured Party is the Agent or the Security Trustee) may make
disclosures to any bona fide person who is succeeding that Secured Party in that
capacity (provided that such person agrees to be bound by this Clause 21.5);    
(iv)   may make disclosures to any other Secured Party;     (v)   may make
disclosures to any Material Project Party, any Intermediate HoldCo or the
Sponsor;     (vi)   may make disclosures to the Lenders’ Consultants or its
professional advisers (provided that such adviser agrees to be bound by this
Clause 21.5 or, in the case

-27-



--------------------------------------------------------------------------------



 



      of the Lenders’ Construction Consultant, it is bound by the terms of its
engagement); or     (vii)   may make disclosures required or requested by any
Governmental Agency or representative thereof or pursuant to legal process;
provided that, unless specifically prohibited by applicable law or court order,
that Finance Party shall notify the Borrower of any request by any Governmental
Agency or representative thereof (other than any such request in connection with
any examination of the financial condition of such Finance Party by such
Governmental Agency) for disclosure of any such non-public information.

(b)   For the purposes of paragraph (a) above, “non-public information” shall
not include information that is not acquired from (i) any of the Obligors, the
Sponsor, HoldCo or any of their respective Subsidiaries or Affiliates (or
persons acting on behalf of or retained by any of the Obligors, the Sponsor,
HoldCo or any of their respective Subsidiaries or Affiliates), (ii) persons
retained by or acting on behalf of any Secured Party in connection with this
Agreement (including the Lenders’ Consultants) and the transactions contemplated
hereby or (iii) persons known by such Secured Party to be under a duty or an
obligation of confidentiality to the Borrower (it being understood that the
Secured Parties, their respective Affiliates and the Lenders’ Consultants shall
be under an obligation of confidentiality).

(c)   Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Clause 21.5, each of the Borrower, HoldCo or the
Sponsor (as the case may be) shall indicate in writing whether such document or
notice contains non-public information (and if the Borrower, HoldCo or the
Sponsor (as the case may be) does not so indicate (acting reasonably), it shall
be deemed to contain non-public information). Each of the Borrower, HoldCo, the
Sponsor and the Security Trustee acknowledge that certain of the Secured Parties
may be “public-side” Secured Parties (Secured Parties that do not wish to
receive material non-public information with respect to Borrower, HoldCo, the
Sponsor, their respective Subsidiaries or their respective securities) and, if
documents or notices required to be delivered pursuant to this Clause 21.5 or
otherwise are being distributed through IntraLinks, IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Borrower, HoldCo or the Sponsor (as the case may be)
has indicated contains non-public information shall not be posted on that
portion of the Platform designated for such public-side Secured Parties. The
Platform and any Approved Electronic Communications are provided “as is” and “as
available”. None of the Secured Parties or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Relevant
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement

-28-



--------------------------------------------------------------------------------



 



    of third party rights or freedom from viruses or other code defects is made
by the Relevant Affiliates in connection with the Platform or the Approved
Electronic Communications.   (d)   For the purpose of paragraph (c) above,
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Borrower, HoldCo or the Sponsor
provides to the Security Trustee pursuant to any Transaction Document or the
transactions contemplated therein which is distributed to the Secured Parties by
means of electronic communications.

22. SENIOR CREDITORS’ RIGHTS AND LIABILITIES
22.1 Benefit of Rights, etc.
In this Agreement, the benefit of all representations and warranties,
undertakings and all obligations of, respectively, the Borrower, HoldCo and the
Sponsor made or given in favour of the Security Trustee shall also be made or
given in favour of the Secured Parties who shall be entitled to enforce such
rights pursuant to the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore as contemplated by Clause 24.6 (Third Party Beneficiaries).
22.2 Sponsor’s/Singapore HoldCo’s Obligations
     Any:

  (a)   transfer of HoldCo Shares beneficially owned, directly or indirectly, by
the Sponsor or the number of Borrower Shares beneficially (indirectly through
the Intermediate HoldCos and HoldCo) owned by the Sponsor; or     (b)   any
resignation of Mauritius HoldCo as a HoldCo,

in each case after the date of this Agreement, shall not cancel, reduce or
materially adversely effect the obligations of the Sponsor or Singapore HoldCo
under this Agreement.
22.3 Secured Party Liability
No Secured Party shall be liable to the Sponsor for any Losses resulting from
any act or omission of any Secured Party or its respective officers, employees
or agents in relation to this Agreement except to the extent caused by its or
his own gross negligence, wilful default or wilful misconduct.
22.4 Security Trustee Instructions
In this Agreement, any discretion conferred upon the Security Trustee shall be
exercised in accordance with the terms of the Facility Agreement and
Intercreditor Agreement.
23. NOTICES
23.1 Communications in writing
Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.

-29-



--------------------------------------------------------------------------------



 



23.2   Addresses       The address and fax number (and the department or
officer, if any, for whose attention the communication is to be made) of each
Party for any communication or document to be made or delivered under or in
connection with this Agreement is as follows:

  (a)   Sponsor

              Las Vegas Sands Corp.
 
       
 
  Address:   3355 Las Vegas
Boulevard South
Las Vegas
NV 89109
United States of America
 
       
 
  Fax No:   (702) 733-5088
 
       
 
  Attention:   General Counsel’s Office

  (b)   Mauritius HoldCo

              Sands Mauritius Holdings
 
       
 
  Address:   9 Raffles Place
#45-01 Republic Plaza
Singapore 048619
 
       
 
  Fax No:   (65) 6536 6327
 
       
 
  Attention:   Robert E. Harayda

  (c)   Singapore HoldCo

              MBS Holdings Pte. Ltd.
 
       
 
  Address:   9 Raffles Place
#45-01 Republic Plaza
Singapore 048619
 
       
 
  Fax No:   (65) 6536 6327
 
       
 
  Attention:   Robert E. Harayda

  (d)   Borrower

              Marina Bay Sands Pte. Ltd.
 
       
 
  Address:   9 Raffles Place
#45-01 Republic Plaza
Singapore 048619
 
       
 
  Fax No:   (65) 6536 6327

-30-



--------------------------------------------------------------------------------



 



         
 
  Attention:   Robert E. Harayda

  (e)   Security Trustee

              DBS Bank Ltd.
 
       
 
  Address:   6 Shenton Way
DBS Building Tower One
#31-00
Singapore 068809
 
       
 
  Fax No:   (65) 6324 4427
 
       
 
  Attention:   Noor Azizah Ador/Anne Lim Sze Pheng
 
            or any substitute address, fax number or department or officer as
the Party may notify to the other Parties, by not less than five Business Days’
notice.

23.3   Delivery   (a)   Any communication or document made or delivered by the
Sponsor, the Borrower or HoldCo under or in connection with this Agreement will
only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or three Business Days
after being deposited in the post (postage prepaid) in an envelope addressed to
it at that address,

    and, if a particular department or officer is specified as part of its
address details provided under Clause 23.2 (Addresses), if addressed to that
department or officer.   (b)   Any communication or document to be made or
delivered to the Security Trustee will be effective only when actually received
by the Security Trustee and then only if it is expressly marked for the
attention of the department or officer identified in Clause 23.2 (Addresses) (or
any substitute department or officer as it shall specify for this purpose).  
(c)   All notices from or to the Borrower, HoldCo or the Sponsor shall be sent
through the Security Trustee.   24.   MISCELLANEOUS   24.1   Amendments and
Waivers       This Agreement may not be amended, waived, supplemented or
otherwise varied unless in writing and signed by or on behalf of each Party.  
24.2   Remedies and Waivers       No failure to exercise, nor any delay in
exercising, on the part of the Security Trustee of any right, power or remedy
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the

-31-



--------------------------------------------------------------------------------



 



    exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.   24.3   Partial Invalidity       If, at any time, any
provision of this Agreement is or becomes illegal, invalid or unenforceable in
any respect under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will,
in any way, be affected or impaired.   24.4   No Partnership       Neither this
Agreement nor any other agreement or arrangement of which it forms part, nor the
performance by the Parties of their respective obligations under any such
agreement or arrangement, shall constitute a partnership between the Parties.  
24.5   Counterparts       This Agreement may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of the Agreement.   24.6   Third Party
Beneficiaries   (a)   Save as provided in paragraph (b) below, this Agreement is
intended for the sole and exclusive benefit of the Parties.   (b)   The
Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore is expressly
excluded save for the rights of the Secured Parties, acting in accordance with
the terms of the Senior Finance Documents, to enforce any rights of the Security
Trustee as if they were a party to this Agreement.   24.7   Hierarchy of
Agreements       In the event of any conflict between the terms of (a) any
agreement between the Sponsor, HoldCo and/or the Borrower, and (b) the terms of
this Agreement, then the terms of this Agreement shall prevail.   24.8   Entire
Agreement       This Agreement constitutes the entire agreement between the
Sponsor, HoldCo and the Security Trustee with respect to the subject matter of
this Agreement.   25.   GOVERNING LAW       This Agreement is governed by
Singapore law.   26.   ENFORCEMENT   26.1   Jurisdiction of Singapore Courts  
(a)   Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle all Disputes.

-32-



--------------------------------------------------------------------------------



 



(b)   The Parties agree that the courts of Singapore are the most appropriate
and convenient courts to settle Disputes and accordingly none of the Sponsor,
HoldCo or the Borrower shall argue to the contrary.   (c)   This Clause 26.1 is
for the benefit of the Security Trustee and the Secured Parties only. As a
result, neither the Security Trustee nor any Secured Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Security Trustee and the Secured
Parties may take concurrent proceedings in any number of jurisdictions.   26.2  
Service of process       Without prejudice to any other mode of service allowed
under any relevant law, each of the Sponsor and Mauritius HoldCo:

  (a)   irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with this
Agreement (and the Borrower hereby accepts such appointment); and     (b)  
agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned.

-33-



--------------------------------------------------------------------------------



 



Schedule 1
Form of Resignation Letter

     
To:
  [                                        ] as Security Trustee
From:
Dated:
  Sands Mauritius Holdings
[                    ]

Dear Sirs
Sponsor Support Agreement
dated 28 December 2007 (the “Agreement”)

1.   We refer to the Agreement. This is a Resignation Letter. Terms defined in
the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.   2.   Pursuant to Clause 21.3
(Resignation of Mauritius HoldCo), we request that we be released from our
obligations as a HoldCo under the Agreement.   3.   We confirm that no Default
is continuing or would result from the acceptance of this request.   4.   This
Resignation Letter is governed by Singapore law.

Sands Mauritius Holdings
By:                                                      

-34-



--------------------------------------------------------------------------------



 



Schedule 2
Form of Notice to Intermediate Holdco

     
To: [Intermediate HoldCo]
  [Date]

Address:
DBS Bank Ltd. (the “Security Trustee”) and Las Vegas Sands Corp. (the “Sponsor”)
give notice that, by a Sponsor Support Agreement (the “Agreement”) dated 28
December 2007 between the Sponsor, the Security Trustee and others, a copy of
which is hereby attached, the Sponsor has agreed to make available equity and/or
subordinated debt contributions (the “Contributions”) to Marina Bay Sands Pte.
Ltd. (the “Borrower”) in relation to the Integrated Resort at Marina Bay
Singapore (the “IR”), and to subordinate such Contributions to various credit
facilities to be provided to the Borrower in connection with the IR, in each
case upon the terms and subject to the conditions of the Agreement.
The Sponsor may elect to make the Contributions through you as an intermediate
holding company of the Borrower. Accordingly, please acknowledge receipt of this
Notice and confirm that:

1.   you are an Intermediate HoldCo as defined in the Agreement;   2.   you are
duly a [___], duly [incorporated]/[organised] and validly existing under the law
of [_________]; and   3.   you will comply with the provisions of the Agreement
in so far as they relate to Intermediate HoldCos; and

by signing the acknowledgement on the attached copy of this Notice and returning
that copy to the Security Trustee at [•], marked for the attention of [•].

         
 
       
For and on behalf of
  For and on behalf of    
DBS BANK LTD.
  LAS VEGAS SANDS CORP.    
as Security Trustee
  as Sponsor    

-35-



--------------------------------------------------------------------------------



 



[On duplicate]
We acknowledge receipt of the Notice of which this is a copy and confirm each of
the matters referred to in paragraphs 1 to 3 (inclusive) of the Notice.
 
For and on behalf of
[Intermediate HoldCo]

-36-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been executed and delivered on the date
first stated above.
Sponsor

     
SIGNED SEALED and DELIVERED by


  (GRAPHIC) [p75030p7503002.gif]
/s/ Robert P. Rozek
 
 
 
Robert P. Rozek
 
 
 
as attorney for and on behalf of
 
 
   
LAS VEGAS SANDS CORP.
   
 
   
in the presence of:
   

                /s/ Julie Pfeiffer       Witness’ signature      Name: Julie
Pfeiffer
Address: 3355 Las Vegas Boulevard South, Las Vegas, Nevada 89109
 

Sponsor Support Agreement

 



--------------------------------------------------------------------------------



 



         

HoldCo

     
The Common Seal of
MBS HOLDINGS PTE. LTD.
was hereunto affixed
in the presence of:
  (GRAPHIC) [p75030p7503002.gif]

                /s/ Harry Elias       Director’s signature      Name:    Harry
Elias         Address:    Harry Elias Partnership
Advocates & Solicitors
9 Raffles Place #12-01            /s/ S. Surenthiraraj      
Director’s/Secretary’s signature      Name:    S. Surenthiraraj
Company Secretary
      Address:    Harry Elias Partnership
Advocates & Solicitors
9 Raffles Place #12-01
Republic Plaza, Singapore 04819       

I, Hong Hwen Michelle, an Advocate and Solicitor of the Supreme Court of
Singapore practising in Singapore hereby certify that on 28th December 2007,the
Common Seal of MBS Holdings Pte. Ltd. was duly affixed to the above Agreement at
Singapore in my presence in accordance with the Articles of Association of MBS
Holdings Pte. Ltd. (which Articles of Association have been produced and shown
to me).
Witness my hand this 28th day of December 2007.

                /s/ Hong Hwen Michelle                  

Sponsor Support Agreement

 



--------------------------------------------------------------------------------



 



         

     
The Common Seal of
SANDS MAURITIUS HOLDINGS
was hereunto affixed
in the presence of:
  (GRAPHIC) [p75030p7503002.gif]

                /s/ Authorized Signatory       Director’s signature     
Name: Authorized Signatory

Address:              /s/ Naiken Veerasamy       Director’s/Secretary’s
signature     
Name: Naiken Veerasamy

Address:       

I, Sivakumaren Mardemootoo, an Attorney-at-Law and Solicitor practising before
the Supreme Court of Mauritius hereby certify that on 21 December 2007, the
Common Seal of Sands Mauritius Holdings was duly affixed to the above Agreement
at Port-Louis, Mauritius in my presence and in accordance with the Constitution
of Sands Mauritius Holdings (which Constitution has been produced and shown to
me).

                /s/ Sivakumaren Mardemootoo                  

Witness my hand this 21st day of December 2007.
Sponsor Support Agreement

 



--------------------------------------------------------------------------------



 



The Borrower

     
The Common Seal of
MARINA BAY SANDS PTE. LTD.
was hereunto affixed
in the presence of:
  (GRAPHIC) [p75030p7503002.gif]

                /s/ Harry Elias       Director’s signature    Name:   Harry
Elias
Advocate & Solicitor
Singapore         Address:    Harry Elias Partnership
Advocates & Solicitors
9 Raffles Plaza #12-01
Republic Plaza, Singapore 048619              /s/ S. Surenthiraraj      
Director’s/Secretary’s signature        Address:    9 Raffles Place #45-01
Republic Plaza
Singapore 048619         Fax No:

Attention:    (65) 6536 6327

Treasury Operations Manager       

I, Hong Hwen Michelle, an Advocate and Solicitor of the Supreme Court of the
Republic of Singapore practising in Singapore hereby certify that on 28th day of
December 2007, the Common Seal of Marina Bay Sands Pte. Ltd. was duly affixed to
the above Agreement at Singapore in my presence in accordance with the Articles
of Association of Marina Bay Sands Pte. Ltd. (which Articles of Association have
been produced and shown to me).
Witness my hand this 28th day of December 2007.

                /s/ Hong Hwen Michelle                  

Sponsor Support Agreement

 



--------------------------------------------------------------------------------



 



         

The Security Trustee

          SIGNED SEALED and DELIVERED by
    (GRAPHIC) [p75030p7503002.gif]  /s/ Tan Teck Long     Tan Teck Long
    as attorney for and on behalf of

DBS BANK LTD.

in the presence of:            /s/ Tan Youwen, Samuel       Witness’ signature 
    Name: Tan Youwen, Samuel

Address:       

Sponsor Support Agreement

 